SUB-ITEM 77K Change in Registrant s Certifying Accountant The Audit Committee of the Board of Trustees of the ICON Funds dismissed PricewaterhouseCoopers LLP ( PwC ) as the independent registered public accounting firm of the ICON Funds (the Funds ) and appointed Cohen Fund Audit Services, Ltd. ( Cohen ) effective July 27, 2016, subject to the completion of Cohen s client acceptance procedures and independence review. PwC s report on the Funds financial statements as of and for the two fiscal years ended September 30, 2014 and 2015 did not contain an adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainties, audit scope or accounting principles. During such fiscal periods, and during the period from the end of the most recently completed fiscal year through July 27, 2016, there were no: (1) disagreements between the Funds and PwC on any matters of accounting principles or practices, financial statement disclosure, or auditing scope or procedure which disagreements, if not resolved to PwC s satisfaction, would have caused PwC to make reference to the subject matter of the disagreements in connections with their reports on the financial statements for such year, or (2) reportable events of the kind described in Item 304(a)(1)(v) of Regulation S-K under the Securities and Exchange Act of 1934. The Funds have provided PwC with a copy of this disclosure and have requested PwC to furnish the Funds with a letter addressed to the Securities and Exchange Commission stating whether it agrees with the statements made by the Funds herein, and, if not, detailing the particular statements with which it does not agree. A copy of the letter, dated November 28, 2016, is filed as an exhibit to this Form N-SAR.
